 1                                                             FILED
                                                     CLERK U.S. DISTRICT COURT
 2
 3                                                        JRW ..2 2~0
 4                                                 CENTRAL DISTRICT OF CALIpORNIA
                                                   EASTERN DIVISIOt~n BY DEPUTY

 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UNITED STATES OF AMERICA,                  Case No.: EDCR17-00107-JGB
11
                       Plaintiff,                 ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
           v.                                     PROCEEDINGS
13 LEONARD EUGENE MCGENSY,                         FED. R. CRIM.P. 32.1(a)(6); 18
                                                    .S.C. § 3143(a)(1))
14
                        Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the CENTRAL District of
18 CALIFORNIA for alleged violations) of the terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X) The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b)or (c). This finding is based on the following:
25           (X) information in the Pretrial Services Report and Recommendation
26           (X) information in the violation petition and reports)
27           (X) the defendant's nonobjection to detention at this time
28           ()     other:


                                              1
 1                 and/ or
 2 B.(X) The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b)or (c). This finding is based on the following:
:
1           (X) information in the Pretrial Services Report and Recommendation
 7          (X) information in the violation petition and reports)
 8          (X) the defendant's nonobjection to detention at this time
 9          () other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13                                                             ~'~
14 Dated: January 2, 2020
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
~I


                                            2
